                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO
                                ___________________________

UNITED STATES OF AMERICA,

               Plaintiff,

       vs.                                                                  No. 18-cr-2429-WJ

DARREN BENALLY,

               Defendant.

                 MEMORANDUM OPINION AND ORDER
      DENYING WITHOUT PREJUDICE THE GOVERNMENT’S MOTION TO
     RECONSIDER COURT’S ORDER REGARDING TANISHA TYLER’S TRIAL
                            TESTIMONY

       THIS MATTER comes before the Court upon the Government’s Motion for

Reconsideration of the Court’s Order Regarding Tanisha Tyler’s Trial Testimony. Doc. 171, filed

6/19/19. The Court ruled at the pretrial conference hearing on June 18, 2019 that Tanisha Tyler’s

testimony, based on the Government’s proffer, will likely be cumulative and irrelevant because

she lacks firsthand knowledge of the events that transpired directly before the victim’s death, and

that there are several other witnesses who can support identification of the decedent. The Court

ruled that “[i]f there’s a question about whether the victim is Mr. Tyler, then you [the Government]

can call her as a rebuttal witness.” Doc. 176, Tr. at 132:2–4. The Government now puts forward

the same arguments that the Court already ruled on at the pretrial conference hearing, and the Court

revises its ruling so that the Government may renew this motion at the close of its case in chief, at

which time the Court will consider the evidence in the record. The Government’s Motion to

Reconsider is therefore, DENIED WITHOUT PREJUDICE.

       A motion to reconsider may be appropriate to allow the district court “the opportunity to

correct alleged errors in its dispositions.” United States v. Christy, 739 F.3d 534, 539 (10th Cir.
2014). Grounds warranting a motion to reconsider “include: (1) an intervening change in the

controlling law, (2) new evidence previously unavailable, and (3) the need to correct clear error or

prevent manifest injustice.” Id. (“A motion to reconsider may be granted when the court has

misapprehended the facts, a party’s position, or the law.”) (citing Servants of Paraclete v. Does,

204 F.3d 1005, 1012 (10th Cir. 2000)). “A motion to reconsider should not be used to revisit issues

already addressed or advance arguments that could have been raised earlier.” Id.

       The Court heard argument at the June 18, 2019 pretrial conference about the probativeness

of Tanisha Tyler’s testimony. The Government argued then, and argues the same now, that her

testimony goes to identification of the decedent because Ms. Tyler knew the decedent and arrived

at the scene the night of the death and observed the decedent at that time, and that she can describe

the land where the death occurred. The Government claims the relevance goes to its burden of

proof to show beyond a reasonable doubt that the defendant caused the death of N.T., named as

John Doe in the indictment. Defense objected that other witnesses, including Special Agent Jeffrey

Wright and Criminal Investigator Wilson Charlie, observed the land and the decedent’s body that

evening, and that there is no issue regarding identification of the body. The Government contends

that “[n]one of them can identify the victim as the person that was alive.” Tr. at 131:20:21.

       The Government argues on “manifest injustice” grounds that a reconsideration is

appropriate. The Court maintains its ruling that the proffered testimony is not probative given that

there is no anticipated dispute of the identification of the decedent and that several other witnesses

will testify as to the identification—however, the Court will allow the Government to renew this

motion to reconsider prior to the close of its case in chief if there is a question about whether the

victim is Mr. Tyler, or if it appears the Government needs Ms. Tyler’s testimony to show N.T. is
John Doe, as named in the indictment. The Court revises its prior ruling and the Government’s

Motion to Reconsider (Doc. 171) is therefore DENIED WITHOUT PREJUDICE. .

       IT IS SO ORDERED.



                                          ______________________________________
                                          WILLIAM P. JOHNSON
                                          CHIEF UNITED STATES DISTRICT JUDGE
